REGIONAL PLANNING COMMISSION A regional planning commission established pursuant to 11 O.S. 431 [11-431] through 11 O.S. 437 [11-437] (1971) has jurisdiction over a district which extends three miles outside the limits of such a community. Such a commission has the authority to prepare plans for the systematic development of the property within its district and to approve all plans or plats of such property within the regional district, as provided for in 11 O.S. 435 [11-435] (1971).  The Attorney General is in receipt of your letter in which you request an opinion on the following question: Does a regional planning commission have any authority outside the city limits of a community establishing such a commission ? You have stated in your letter that by city ordinance, the City of Miami has established a regional planning commission pursuant to the powers granted to the city by 11 O.S. 431 [11-431] through 437.  Title 11 O.S. 433 [11-433] (1971) describes as follows the jurisdiction of such a commission: "The regional planning commission shall have jurisdiction over a regional district which shall be construed to mean any land outside the incorporated limits of a city or town, whose any one boundary, at any point, shall be within a distance of three miles from the incorporated limits of said city or town." The clear and unambiguous language of the preceding section gives the commission the power to exercise its jurisdiction over a tract of land whose any one point is within a distance of three miles of the city limit. In Fortson Investment Company v. Oklahoma City, Okl., 66 P.2d 96 (1937), the Oklahoma Supreme Court considered the validity of a deed which voluntarily conveyed certain lands to Oklahoma City which were adjacent to but outside the City.  The Court upheld the validity of the conveyance and in so doing commented as follows on the statutes authorizing a regional planning commission: "These sections authorize the city to create a 'regional planning commission' whose jurisdiction extends three miles outside the city limits, with the duty to prepare plans for the systematic development of the property within its district. The Act provides that all plans and plats for new additions shall be first submitted to the commission for approval before they are entitled to be recorded with the county clerk." A cardinal principle of the statutory construction in the State of Oklahoma is that where the language of a statute is plain and unambiguous then the obvious legislative intent must be followed. In re Guardianship of Campbell, Okl., 450 P.2d 203 (1966).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: A regional planning commission established pursuant to 11 O.S. 431 [11-431] through 437 has jurisdiction over a district which extends three miles outside the limits of such a community. Such a commission has the authority to prepare plans for the systematic development of the property within its district and to approve all plans or plats of such property within the regional district, as provided for in 11 O.S. 435 [11-435] (1971).  (Steven E. Moore)